Citation Nr: 1726622	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-23 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction currently resides at the VA RO in Phoenix, Arizona. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  See, e.g., the Veteran's June 2017 Informal Hearing Presentation (IHP).  Accordingly, in light of the holding in Rice, the issue on appeal includes entitlement to TDIU.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the most recent association of VA treatment records with the claims folder was in June 2016.  During the above-referenced Board hearing in November 2016, the Veteran reported that has since received treatment at the VA medical facility in Tucson, Arizona.  See the November 2016 Board hearing transcript, page 2.  As such, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.  In this regard, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

The Board notes that the Veteran was last afforded a VA examination for his PTSD in November 2015.  At that time, the Veteran reported that he was employed on an oil rig.  Further, the examiner noted his PTSD symptoms consisted of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Notably, since the VA examination, the record reveals a potential worsening of the Veteran's PTSD symptoms.  Specifically, a VA mental health evaluation dated May 2016 documents the Veteran's increased irritability, distractibility, flashbacks, and insomnia.  Moreover, although the Veteran is employed with the oil rig, he has not worked since February 2016 due primarily to a back disability but also due to his PTSD.  See the Veteran's June 2017 IHP.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Additionally, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such is raised by the record.  As noted in the Introduction above, it appears the Veteran has raised a claim for a TDIU based on his service-connected PTSD.  See the Veteran's June 2017 IHP.  On remand, the AOJ should request that the Veteran submit a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include treatment records dated after June 2016.  All attempts to secure this evidence must be documented in the claims folder.

2. Contact the Veteran and request that he file a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his TDIU claim. 

3. Provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.    

The examiner must also provide information concerning the functional impairment that results from PTSD which may affect his ability to function and perform tasks in various occupational situations. 

4. After review of the evidence of record, readjudicate the Veteran's increased rating claim for PTSD and include consideration of a TDIU award.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided a new Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




